HOOD, Judge.
This is a concursus proceeding instituted by The Grande Corporation in which issues are presented relating to the distribution of royalties from production of a gas well in Iberia Parish. All parties claiming an interest in these royalties have been named as defendants.
Among other issues, questions were raised in this suit as to the validity of an oil, gas and mineral lease from J. B. McDonald to the assignors of The Grande Corporation, and as to the validity and effect of a voluntary unit declaration executed by the lessees of property in that vicinity, including the lessee in the McDonald lease. Judgment was rendered by the trial court decreeing the lease and the unit declaration to be in full force and effect, and determining the manner in which royalties due from production in the unit are to be distributed. McDonald and Wilson Ellisor, both of whom are defendants in this proceeding, have appealed. Some of the other defendants have filed an answer to the appeal, praying that the judgment of the trial court be reversed only insofar as it decrees the unit declaration to be in effect.
This proceeding was consolidated for trial with a suit which had been instituted previously by J. B. McDonald against The Grande Corporation for cancellation of the lease and for an accounting of funds received from production from the leased premises. Judgment was rendered by the trial court in that suit rejecting plaintiff’s demands, and plaintiff appealed. We are rendering judgment in each of these consolidated cases on this date. See McDonald v. Grande Corporation, La.App., 214 So.2d 795.
All of the issues presented in the instant suit were considered and were de*809termined in the opinion which we rendered in the companion case. For the reasons which we assigned in that case, we conclude that the judgment rendered by the trial court in the present suit is correct.
The curator ad hoc appointed to represent some of the absent defendants in this proceeding filed a motion in this court praying that we fix his fee for services rendered in connection with this appeal. The trial court allowed the curator a substantial fee for services rendered, and we believe that in fixing the amount of that fee the trial judge considered the additional seivices which the curator ad hoc would be required to perform in connection with the appeal. For that reason we have concluded that no additional fee should be allowed here.
The judgment appealed from is affirmed. All costs of this appeal are assessed to the appellants, J. B. McDonald and Wilson Ellisor.
Affirmed.